Exhibit 99.3 Explanatory Note: On July 1, 2013, Umpqua Bank (the “Bank”) acquired Financial Pacific Holding Corp. (“FPHC”) based in Federal Way, Washington, and its subsidiary, Financial Pacific Leasing, Inc. (“FinPac Leasing”), and its subsidiaries, Financial Pacific Funding, Inc. (“FPF”), Financial Pacific Funding II, Inc. (“FPF II”) and Financial Pacific Funding III, Inc. (“FPF III”). As part of the same transaction, Umpqua Holdings Corporation (the “Company”) acquired two related entities, FPC Leasing Corporation (“FPC”) and Financial Pacific Reinsurance Co, Ltd. (“FPR”).Prior to acquisition, all of the entities were consolidated as Financial Pacific Holdings LLC, and Subsidiaries (“FPH, LLC”). FPHC, FinPac Leasing, FPF, FPF II, FPF III, FPC and FPR are collectively referred to herein as FinPac. FinPac provides business-essential commercial equipment leases to various industries throughout the United States and Canada.It originates leases through its brokers, lessors, and direct marketing programs.The results of FinPac’s operations are included in the consolidated financial statements as of July 1, 2013. The aggregate consideration for the FinPac purchase was $158.0 million.Of that amount, $156.1 million is distributed in cash, and $1.9 million was exchanged for restricted shares of the Company stock.The restricted shares were issued pursuant to employment agreements between the Company and certain executives of FinPac, vest over a period of either two or three years, and will be recognized over that time period within the salaries and employee benefits line item on the Consolidated Statements of Income.The structure of the transaction was as follows: The Bank acquired all of the outstanding stock of FPHC, a shell holding company, which is the sole shareholder of FinPac Leasing, the primary operating subsidiary of FinPac that engages in equipment leasing and financing activities, and is also the sole shareholder of FPF and FPF III, which are bankruptcy-remote entities that serve as lien holder for certain leases. FinPac Leasing is also the sole shareholder of FPF II, which no longer engages in any activities or holds any assets and is anticipated to be wound up in the near future. The Company acquired all of the outstanding stock of FPC, a Canadian leasing subsidiary, and FPR, a corporation organized in the Turks & Caicos Islands that reinsures a portion of the liability risk of each insurance policy that is issued by a third party insurance company on leased equipment when the lessee either accepts the third party insurance or fails to obtain its own insurance on the leased equipment. Basis of Presentation: The following tables present unaudited pro forma results of operations for the six months ended June 30, 2013 and for the year ended December 31, 2012 as if the acquisition of FinPac had occurred on January 1, 2012. The proforma results have been prepared for illustrative purposes only and are not necessarily indicative of the results that would have been obtained had the acquisitions actually occurred on January 1, 2012.An unaudited pro forma balance sheet as of June 30, 2013 is presented, as if the acquisition of FinPac had occurred as of June 30, 2013.The adjustments included in the unaudited pro forma condensed consolidated financial statements are preliminary and may be revised as additional information becomes available. A summary of the net assets acquired and the estimated fair value adjustments of FinPac are presented below: (in thousands) FinPac July 1, 2013 Cost basis net assets $ Cash payment paid and liability accrued ) Fair value adjustments: Non-covered loans and leases, net Other intangible assets ) Deferred tax assets ) Term debt ) Other liabilities Goodwill $ ) PRO FORMA CONDENSED FINANCIAL INFORMATION (UNAUDITED) PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2013 (in thousands, except per share data) Company FPH, LLC (a) Pro Forma Adjustments Pro Forma Combined ASSETS Total cash and cash equivalents $ $ $ ) (b) $ Investment securities – – Loans held for sale, at fair value – – Non-covered loans and leases ) (c) Allowance for non-covered loan and lease losses ) ) (d) ) Net non-covered loans and leases Covered loans and leases, net of allowance of $14,367 – – Goodwill and other intangible assets, net (e) Other assets )
